Citation Nr: 9906746	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1942 to July 1962.  

This appeal to the Board of Veterans' Appeals (the Board) was 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston.  

During his lifetime, the veteran had service connection for 
defective hearing, [for many years for the right ear, and for 
the left ear following a decision by the Board in 1988].  A 
10 percent disabling rating was in effect from 1965, was 
confirmed by the Board in June 1991, and continued until his 
death.  

Service connection had been denied for several other 
disorders including diabetes mellitus, a determination which 
was confirmed by the Board in June 1991.

The veteran died on January [redacted], 1992.

After the Board decision in 1991, the veteran had filed to 
reopen his claim for increased compensation for bilateral 
defective hearing, and that claim was pending at the time of 
the veteran's death.

The appellant and her son provided testimony at a personal 
hearing held before a Hearing Officer at the RO in July 1994, 
a transcript of which is of record.

In correspondence from the appellant dated in September 1994, 
she asked for a hearing before a Member of the Board at the 
RO.  Because of some remaining unresolved issues, the Board 
remanded the case in February 1998 for clarification and a 
hearing before a Member of the Board at the RO, if necessary.

The RO scheduled the appellant for a videoconference hearing 
that she had requested.  She did not appear for the scheduled 
May 1998 hearing and the case was returned to the Board.

However, because the appellant had not been adequately 
advised of her options and limitations thereon with regard to 
the scheduled videoconference hearing before a Member of the 
Board, in May 1998, the Board again remanded the case.

The appellant thereafter provided testimony before the 
undersigned Member of the Board in San Antonio, Texas, in 
December 1998, a transcript of which is of record.  At that 
time, the current appellate issue was characterized as 
entitlement to an increased evaluation for bilateral 
defective hearing for accrued benefits purposes.

In the interim, while much of the corrective action as to due 
process requirements and the ramifications of the hearing 
situation was underway, the substantive matter of the case as 
relates to accrued benefits was subject to a Department-wide 
stay and subsequently, various regulations or judicial 
mandates in pertinent part as a result of Jones v. Brown, 8 
Vet. App. 558 (1995) and associated VA guidelines.  The 
appellant has since been fully apprised of all pertinent 
matters in regard to her claim, and the case is once more 
before the Board for appellate review.  See Quiamco v. Brown, 
6 Vet. App. 304 (1994); Harvey v. Brown, 6 Vet. App. 390 
(1994).  See also Jones v. West, 136 F. 3d 1296 (Fed. Cir. 
1998); and Board Chairman's Memorandum No. 01-98-11 (April 6, 
1998).


FINDING OF FACT

Bilateral defective hearing at the time of and immediately 
prior to the veteran's death was consistent with Level XI in 
each ear; the medical evidence describes the veteran as 
completely deaf.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for bilateral 
defective hearing are met for purposes of accrued benefits.  
33 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.102, 3.1000, 4.2, 4.3, 4.85, 4.86, 4.87, 
Diagnostic Code 6110 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by the United States Court of 
Appeals for Veterans Claims (the Court) in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

The Court has also held that a determination with regard to 
entitlement to increased ratings or other issues must be made 
upon a review of the entire evidentiary record including 
evidence which is representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The Board has the duty to assess the credibility and 
weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

Finally, when, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the 
veteran/appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.

Criteria: Accrued Benefits

In general, the statute with regard to accrued benefits 
provides that "periodic monetary benefits ... to which an 
individual was entitled at the time of death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due ... and unpaid for a period not 
to exceed two years, shall, upon the death of individual be 
paid."  38 U.S.C.A. § 5121 (West 1991 & Supp. 1998).

38 C.F.R. § 3.1000 similarly states that where a veteran's 
death occurred on or after December 1, 1962, periodic 
monetary benefits (other than insurance and Servicemembers' 
indemnity) authorized under laws administered by the VA to 
which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in § 3.500(g) will, upon the death of such person, 
be paid to [individuals listed as follows, of which spouse is 
first on the list]. 


Criteria: Defective Hearing

The Court has found that the schedular disability ratings 
assigned for hearing impairment are derived from the 
mechanical application of the rating schedule to the exact 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In general, the basis for evaluating defective hearing will 
be the impairment of auditory acuity within the 
conversational voice range according to findings reported by 
audiology clinic examinations as certified.  For VA purposes, 
impairment of auditory acuity contemplates the degrees of 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1998).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (1998).  

Impairment of auditory acuity means the organic hearing loss 
for speech.  38 C.F.R. § 4.87 (1998).  The schedule takes 
into consideration that a veteran may wear a hearing aid.  38 
C.F.R. § 4.86 (1998).


Factual Background

The veteran received much of his care for defective hearing 
and ear complaints from Wilford Hall Medical Center at 
Lackland Air Force Base (AFB).  Statements by various Air 
Force physicians and audiology technicians in the late 1980's 
into mid-1989 were to the effect that the veteran had been 
seen at their facility for a long time for chronic otitis 
media and hearing loss.

The veteran underwent a VA examination in July 1989.  
Audiometric evaluation at that time showed pure tone air 
conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
*[80]
90
75
90
80
LEFT
*[80]
75
70
100
105

*Not used in certified summary VA Form 10-2464; only the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz were used 
therein.

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 84 percent in the left ear.  
The veteran was diagnosed as having hearing sensitivity in 
both ears ranging from severe to profound.  He was wearing 
vibratory type hearing aids and spoke with a markedly 
increased tone in conversation, asking persons to repeat 
themselves, and using lip reading techniques.  Both tympanic 
membranes were noted to be perforated.  He complained of 
constant tinnitus.

In September 1991, the veteran filed a VA Form 21-4128, to 
the effect that he had been seen on an ongoing basis at 
Wilford Hall AFB Hospital and that he was to be given an 
audiogram there in two weeks; and if this was inadequate, he 
should be scheduled for a VA audiogram.

A report of the Wilford Hall AFB Hospital audiometric 
evaluation and other treatment records were introduced into 
the file prior to the veteran's death.  Dated October 3, 
1991, the charted findings for the veteran's test showed that 
the machine had been recalibrated in July 1991.  In both 
ears, the veteran's measured pure tone thresholds in decibels 
at 500, 1,000, 2,000, 4,000 and 6,000 Hertz, were between 90 
and 100 decibels.  The designated average was 95 decibels in 
each ear.  As for percentage of speech discrimination ability 
and tympanogram, these did not test in either ear.  Speech 
reception thresholds were 95 in each ear.  It was noted that 
there was masking difficulty.

On October 11, 1991, with the audiometric findings in hand, 
the examiner at the otolaryngological clinic noted that the 
veteran was demonstrating otitis externa in both ears.  Weber 
lateralized [510 and 1024, bone greater than air], confirming 
that he was experiencing a conductive loss as well as the 
chronic otitis media.  He was given ear drops to use twice a 
day as necessary for 10 days to clear up the otitis, after 
which a possible hearing aid change was to be considered for 
what was described as his profound bilateral hearing loss in 
addition to diabetes.

A clinical reported dated October 21, 1991 is in the file 
from the endocrinology clinic at Wilford Hall to the effect 
that the physician had been treating the veteran for his 
diabetes for about a year, but that 

(h)is near complete deafness has caused 
persistent and severe difficulties in 
controlling his diabetes.  He fails to 
understand instructions, despite the use 
of his hearing aid (which does not appear 
to work well).  I am concerned that his 
lack of understanding may one day result 
in (a) life-threatening (situation)... 

The veteran was scheduled for a VA audiometric examination 
which took place on January 3, 1992.  The examiner 
specifically noted that he was "totally deaf and 
communication is mainly by writing the questions."

Audiometric examination was undertaken that same date, and 
all of the findings are in the file.  He was shown to have 
type B tympanograms, both right and left ear.

On VA audiological evaluation January 3, 1992, air 
conduction, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
100
95
100
95
LEFT
105
105+
90
100
105+

Speech audiometry revealed speech recognition ability of 18 
percent in the right ear and of 2 percent in the left ear.  
Speech reception thresholds were 90 in each ear.  

The veteran reported having tinnitus, constantly, in both 
ears.  The ear canal seemed small on the right and the 
tympanic membrane was scarred on the left.  He was noted to 
be wearing body bone conduction hearing aids.  He said that 
he had worn one kind of hearing aid or another since the 
1960's, but that he was now wearing a vibrator in the left 
mastoid area and had been doing so for 3-4 years.  

A notation was made that he was to be recalled for retesting 
and a notation was made that the rescheduled examination was 
to be on January 31, 1992; the veteran expired on 
January [redacted], 1992.

A notation was made for the file by the RO to the effect that 
they needed to contact the VA Medical Center to determine if 
the veteran was being recalled for an audiometric examination 
because prior testing was invalid.  A request was made for a 
VA Form 2464 to be completed certifying the results.  The 
response was that the request to reconstruct the Form 2464 
could not be accomplished due to the changes in the machines 
which test the hearing.  In addition to comments regarding 
prior military testing of the veteran's hearing [which are 
not seemingly relevant to the claim at hand], another 
notation was later made in the file that the materials used 
in the testing were not standard VA test materials.

The appellant and her and the veteran's son provided 
testimony at a hearing held before a Hearing Officer at the 
RO in July 1994, a transcript of which is of record.  Tr. 1-
23.  She described her husband's problems hearing and said 
that he did not always write things down in part because his 
handwriting had gotten so bad.  

At the hearing, the appellant introduced copies of a number 
of statements by persons who had known the veteran 
particularly in the latter years of his life and all 
confirmed that he was profoundly hearing disabled and could 
hear little of conversations; that his wife had to accompany 
him everywhere and respond for him; that he could neither 
hear nor understand what was being said to him.

Additional copies of other records from his care in the last 
months of his life were submitted from Wilford Hall.  He was 
repeatedly described as being profoundly deaf, and unable to 
hear or communicate, but was cooperative as long as he was 
given written instructions.  

One such clinical notation was made on January 14, 1992, to 
the effect that after discussion with patient, it is clear 
that he has had significant decrease in "hearing (essentially 
deaf) in the past 6 months", along with increased frustration 
and decreased inability to communicate.  A reassessment of 
his hearing acuity and the possibility of other hearing aids 
was one suggestion, along with the possibility that a social 
work consultant could help him set up to learn lip reading 
and/or sign language. 

One notation on January 16, 1992 was to the effect that one 
physician had communicated with him through written notes and 
a social worker had been asked to pursue his options in sign 
language and lip reading instructions, etc.  Another 
physician noted on January 16, 1992, that it was quickly 
discovered that the veteran was completely deaf (original 
underlined) and once written communication was established, 
he was clearly well oriented and cooperative, etc.  He was 
quite frustrated at his inability to communicate.

When released from that particular Wilford Hall evaluation on 
January 16, 1992, the "principal diagnosis (Diagnosis, after 
study, responsible for patient's admission)" was shown as 
deafness.  

At the time of the hearing before a Member of the Board at 
the RO in December 1998, the appellant reiterated that her 
husband had had no effective hearing in the period prior to 
his death, and that he had become morose and frustrated in 
that period because of his inability to hear and communicate 
as a result.  She stated that they had no social life, and 
that the only things that he understood were those that she 
conveyed to him or that were written down.   She stated that 
in his last period, it was difficult for him to write either 
because of his other problems such as diabetes, and this was 
even more frustrating and he just gave up trying.  On 
inquiry, the appellant also recalled that after the hearing 
test in 1992, they had spoken with the Wilford Hall physician 
who had said that the veteran was no longer able to hear 
anything he said to him and thus she must accompany him to 
any future appointments.  Tr. at 11-12.

Analysis

Initially, the Board finds that the claim for entitlement to 
an increased rating for bilateral defective hearing for 
accrued purposes is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When 
the veteran requested reopening of his claim in 1991, he 
alleged that the hearing problems had worsened.  The Board 
also notes that, in general, an allegation of increased 
disability is sufficient to establish as well-grounded a 
claim seeking an increased rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In accrued benefits cases, VA is limited to reviewing the 
evidence of record at the time of death; the Board is 
satisfied that all relevant facts have been properly 
developed with respect to the disability at issue and that no 
further assistance to the appellant is required in order to 
comply with VA's duty to assist mandated by 38 U.S.C.A. § 
5107(a); Godwin v. Derwinski, 1 Vet. App. 419 (1991); White 
v. Derwinski, 1 Vet. App. 519 (1991).

First, the Board would note that the appellant filed an 
accrued benefits claim immediately after the veteran's death, 
clearly and unequivocally in pursuit of the claim he had then 
pending on the same issue at the time of his death.  Thus, 
there is no question but that there is a viable claim now 
pending in that regard.

Pursuant to several pertinent Court decisions, and given the 
evidence physically associated with the file at the time of 
death, it is clear that the collateral records associated 
with the VA and Wilford Hall care and assessments in 1991 and 
1992 are all entirely within the parameters of that which may 
be considered to have been constructively in the file on the 
date of death.  See, i.e., Hayes v. Brown, 4 Vet. App. 353, 
360-361 (1993);  See also M21-1 Part 4, 5.06. 

In the instant case, there are of record two separate and 
relatively comprehensive audiometric studies conducted by 
Wilford Hall and VA prior to the veteran's death.  Against 
the appellant's claim is that neither have verifiable tested 
results of percentage of speech recognition.  In one 
instance, the testing authority simply noted that testing was 
not done.  In the VA examination, while the percentages were 
identified, the veteran was to be recalled for another 
examination for some unknown reason, thereby seeming to cast 
doubt on the 1992 VA examination [that was signed by an 
audiologist].  The RO's attempts to later obtain verification 
of the 1992 examination findings unfortunately were 
frustrated.  

The evidence for the appellant's case is that the testing 
results from both Wilford Hall and the VA were consistent.  
It is noted that the July 1989 VA examination did not show 
the degree of severity that the 1992 examination revealed.  
Accordingly, the VA examiners may well have intended to 
confirm the current degree of severity in 1992 by obtaining 
another examination.  At this point in time, however, the 
Board is constrained to evaluate the bilateral hearing loss 
on the evidence of record at the time of the veteran's death.  
The fact that two contemporaneous examinations from different 
sources are consistent is of importance in adding to the 
credibility of the data of record.  

The Board notes that not only does the 1992 VA examination 
report reflect similar findings to those by the veteran's 
regular treating medical source, the data are also consistent 
with the descriptions of the veteran's hearing otherwise 
provided at the time.  That is, the audiometric results 
appear to conform with the medical notes made by various 
treating examiners who referred to the profound hearing 
impairment that the veteran had.  This is further supported 
by the appellant's credible testimony.  38 C.F.R. 
§§ 3.200(b), 3.1000 (1998).

Accordingly, while the Board notes that another VA 
examination was to be obtained prior to the veteran's death, 
the record seems to support the data already contained in the 
1992 VA examination as reliable and as being entirely 
consistent with the other evidence, whether medical or lay.  
In light of the whole disability picture, which often refers 
to the veteran as deaf or completely deaf, the Board accepts 
the medical data in order to provide a fair resolution to 
this appeal.  

Speech discrimination ranges from 0-34 and the average 
puretone decibel loss from 50 and higher equates to Level XI.  
When there is Level XI in each ear, a 100 percent rating is 
assigned.  38 C.F.R. § 4.85, Code 6110 (1998).  Based on the 
data of record, Level XI of each ear is demonstrated.  In 
this case, the Board is satisfied that the credible, sound 
aggregate evidence of record, including audiological 
evaluations and other medical assessments, raise a reasonable 
doubt as to whether the veteran's defective hearing prior to 
his death was of such a significant level bilaterally as to 
be consistent with Level XI, which under Diagnostic Code 
6110, warranted a 100 percent rating.  In fact, given the 
nature of repeated medical opinions of record, the Board 
would logically be constrained from coming to any other 
conclusion pursuant to Colvin.

Accordingly, resolving all such doubt in the appellant's 
favor, the Board finds that the criteria for a 100 percent 
rating for bilateral defective hearing is warranted, subject 
to the regulatory conditions pertinent to the payment of 
monetary awards, and as specifically applied in accrued 
benefits case.   


ORDER

A 100 percent schedular rating for bilateral defective 
hearing is granted to the extent indicated above, and subject 
to the regulatory conditions related to the payment of 
monetary and accrued benefit awards.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals
